Gantt, P. J.
The defendant was indicted at the May term, 1891, of the Butler county circuit court, for the murder of John Yarbrough. At the same term the same grand jury indicted one Alfred Brown for the identical offense. When the cause came to trial the state dismissed the indictment against Brown, and he testified against the defendant.
The evidence tended to prove that John Yarbrough was a single man. He lived on a small farm by himself, in what was known as the Hays settlement, in said county. He was reputed to have considerable money. He was shot twice. One bullet entered his back, just above the hip, and came out through the stomach; the other went in at the hip and came out in front of the leg. The evidence further tended to prove that Yarbrough was killed while plowing in his field.
The defendant Woolard lived eight or nine miles from Yarbrough, and had lived there for eight or nine years. F. M. Maberry testified that he never heard defendant speak of Yarbrough’s death, except in a casual way, until one Bayliss was arrested on a charge of the murder; defendant then said, “he was afraid Brown would give it all away, and, if he did, it would break our necks; that, before Bayliss should be hurt, he would have his own neck broken, because Bayliss was innocent.” Defendant was generally short of money, but after Yarbrough’s death he told Maberry he had $150. He said it was marked, and he was afraid to use it.
It was not shown Yarbrough really had any money. The constable, Jonas, testified that after he had arrested defendant on this charge defendant said that before Bayliss should suffer he would have his own neck stretched; that Bayliss was an innocent man. He said Brown ought to have told it all. He *253wanted to make complaint against Brown. After the complaint was written he refused to sign it. He said he understood Brown had given the whole thing away, and if he had it would break their necks. Bates and Cato heard the statement.
Matthew "Wallace testified he had known defendant all his life. Never heard him say anything about Yarbrough’s death since the killing. Before that, heard him say, “Two men could make some money by killing and robbing such men as Yarbrough and then go out west.” He disclosed this conversation to the state about one half hour before he testified.
John Brown testified they found Yarbrough dead on the sixteenth of May. Buried him on the seventeenth.
Alfred Brown, who had been indicted for the same offense, testified as follows: “I live in Ash Hill; knew John Yarbrough; I know. Dave Woolard; I saw Yarbrough when he was shot; Dave Woolard shot him; fired two shots; he had a rifle; don’t know the name of it; can’t tell the time of the day; it was one or two o’clock. Yarbrough was in the field, about one hundred and fifty yards from 'the fence, when shot. Woolard was on the outside when he fired. When the second shot was fired he fell. When we left home he-said he was going to look for a red cow. He said nothing about killing of Yarbrough until he got close to the field, then he said he was going to kill him. At first shot he kind of turned ’round, scringed down and looked. At second shot he fell. After second shot Woolard turned and walked off. He said if I ever told it he would do me the same way. Yarbrough’s back was to Woolard when he shot; he was at his place, plowing, going from us.”
Cross-examination: “I have been indicted for killing Yarbrough myself; I was in the prosecuting *254attorney Scott’s office this morning. Mr. Scott said if I would swear against "Woolard he would release -me and turn me out of jail. I have made other statements about the killing of Yarbrough. I told Sam G-ardner that Woolard did not do it, but Horace Bates did. I also said that Bayliss killed him. I do not make this statement for my release. I told Lee Duncan that Bayliss killed the deceased, and that Woolard did not. Horace Bates did not tell me that if I would swear that Woolard did the killing, and that Bayliss. did not, he would bail me out of jail. I told parties that Bates had told me to swear that Woolard did' it. Woolard told me to tell it. I told that to Lee Duncan and Sam G-ardner. Woolard came to my house to get me to go and look for a cow the morning Yarbrough was killed. It was on Tuesday morning, last year. I told Edwards that I could claim one shot. I never told J. W. Hicks that I fired the first shot and Woolard the second shot. We went home from Yarbrough’s field; we went through the woods. We ate supper at my house after we got home. I told Davidson and Keaton, my attorneys, that Woolard had nothing to do with the killing of Yarbrough, but that Horace Bates did the killing.”
Re-examination: ‘ ‘David Woolard got me to make the statement that Bates did the killing. He made me do it.”
There was also evidence that defendant broke jail and fled.
At the close of the state’s case, the defendant offered evidence of George N A. Neal and himself to prove an alibi. If credible it tends very strongly that way. The general reputation of witnesses, Alf. Brown, and the defendant and Maberry, for truthfulness was attacked, and Brown’s reputation was shown to be very bad indeed. The court gave a proper instruction defining murder in the first degree. In the second *255instruction for the state the court gave this declaration of law: “The court instructs the jury that when the defense of an alibi is relied upon in a criminal case (that is, that the accused was at some other place than the scene of the alleged criminal act at the time of its commission) it rests upon the defendant to establish .such fact to the reasonable satisfaction of the jury.”
The court refused the following instructions asked by the defendant: “1. The court instructs the jury that in order to convict the defendant upon circumstantial evidence, alone, the circumstances tending to show his guilt should be established beyond a rational doubt by the evidence in the cause, and when so established should point so strongly to the guilt of the defendant as to exclude any other reasonable hypothesis than that of guilt.”
“4. The court instructs the jury that the testimony of parties aiding, assisting, encouraging and abetting the crime is admissible, yet their evidence, when not corroborated by the testimony of others not implicated in the crime, as to matters material to the issue, ought to be received with great caution by the jury, and they ought to be fully satisfied of its truth before they should convict the defendant on such testimony.”
Defendant was convicted of murder in the first ■degree, and has appealed therefrom.
I. In the argument of the cause, Mr. Chapman, who was assisting in the prosecution, in answer to the criticism of defendant’s counsel of the prosecuting attorney, based on Alf. Brown’s statement that, “if he would ‘sioear against Woolard,’ he would turn ¡him loose,” said: “Mr. Scott told the witness Brown that all he wanted was the truth. * * * Scott made no promise to the witness Brown to induce him to testify.” 'This was highly improper. It was not in evidence. *256It is exceedingly probable that it is true, but Mr. Scott should have gone on the stand and testified to the fact, if it was permissible; but, even if it was not, it would not justify counsel in stating it, even though the court had refused to let him testify. Haynes v. Town of Trenton, 108 Mo. 123.
II. The court’s instruction as to the burden of proof on the alibi was erroneous. This point was determined in this court in an elaborate qpinion by Ray, C. J., in State v. Howell, 100 Mo. 628. The burden is on the state. The presence of the defendant at the necessary time and place must be shown as essential to the commission of a crime. If the defendant’s evidence is sufficient to raise a reasonable doubt, or if the state’s evidence is so defective as to raise a reasonable doubt, or if taking all the evidence on both sides there is a reasonable doubt, of the defendant’s guilt, he is entitled to an acquittal. People v. Fong Ah Sing, 64 Cal. 253.
III. The court clearly erred in refusing defendant’s fourth instruction. While a jury may convict upon the uncorroborated testimony of an accomplice, it is clearly the duty of the court to caution them in regard to such testimony. The impeachment of the witness, Alf. Brown, in this case, was so overwhelming, in addition to his being an accomplice, it was peculiarly incumbent on the trial court to caution the jury in regard to convicting the defendant, for so grave an offense, upon his uncorroborated evidence. State v. Harkins, 100 Mo. 666; State v. Jackson, 106 Mo. 174.
IY. The court should have given the defendant’s first instruction. If the jury should refuse to believe the witness, Alf. Brown, the case is one largely of circumstantial evidence, and that instruction is proper and necessary. State v. Moxley, 102 Mo. 374.
For these errors the judgment is reversed and the cause remanded for a new trial.
All concur.